 In the Matter of SPECIAIJrY MATTRESS COMPANY AND ITS SUBSIDIARYAND AFFILIATE, THE TERRE HAUTE NATIONAL MATTRESS CO., INC.andTEXTILE WORKERS LOCAL No. 169'CaseNo. C-575.-Decided July 9, 1938MattressManufacturing Industry-Settlement:on basis of stipulation pro-viding for reinstatement of two employees and payment of back pay to one ofthem.Order:entered on stipulation.Mr. Colonel C. Sawyer,for the Board.Mr. Paul R. Shafer,of TerreHaute,Ind., for the respondent.Mr. Jacob Gerson,of Terre Haute, Ind., for the Textile WorkersLocal No. 169.Mr. George Rose,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon amended charges duly filed by the Textile Workers LocalNo. 169, herein called the Union, affiliated with the Textile WorkersOrganizing Committee, the National Labor Relatiops Board, hereincalled the Board, by Robert H. Cowdrill, Regional Director for theEleventh Region (Indianapolis, Indiana), issued its complaint datedApril 8, 1938, against Specialty Mattress Company of Huntington,West Virginia, herein called the Huntington respondent, and itssubsidiary and affiliate, The Terre Haute National Mattress Com-pany, Inc., Terre Haute, Indiana, herein called the Terre Hauterespondent, alleging that the respondents had engaged in and wereengaging in unfair labor practices affecting commerce within themeaning of Section 8 (1), (3), and (5) and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.The complaint alleged in substance that the respondents had dis-charged Wayne King on November 11, 1937, B. H. King and HaroldFerguson on November 22, 1937, and refused to reinstate them be-cause of their membership in and their affiliation with the Unionand refused to bargain collectively on October 6, 1937, and there-8 N. L. It.B.,No. 22.187 188NATIONAL LABOR RELATIONS BOARDafter with the Union as the representative of the employees withinan appropriate unit.A copy of the complaint, accompanied by anotice of hearing, was duly served upon the respondents and theUnion.On April 25, 1938, the respondents filed their answers inwhich they denied the material allegations of the complaint.Pursuant to notice, a hearing was held on April 25, 1938, at TerreHaute, Indiana, before Horace A. Ruckel, the Trial Examiner dulydesignated by the Board.At the hearing the Board and the respond-ents were represented by counsel, and the Union by its representative.Counsel for the Board and the respondent and the representative forthe Union entered into a stipulation.During the hearing motionsto withdraw their answers, conditioned upon the acceptance by theBoard of the stipulation, were duly filed and served upon the Boardand the Union by the respondents.No objections having been made,the Trial Examiner granted the motions.The. ruling of the TrialExaminer is hereby affirmed.Thereupon new answers were filed onbehalf of the respondents in which the respondents admitted all thematerial allegations of the complaint, but denied that such acts con-stituted unfair labor practices, also denying that the Huntingtonrespondent controlled the operations of the Terre Haute respondent,but admitting that C. F. Edwards controlled the policies of each.Counsel for the Board filed the following stipulation, agreed to bythe respondents and the Union.It is hereby stipulated and agreed by and between the SpecialtyMattress Company of Huntington, West Virginia (hereinaftercalled the Huntington Respondent), The Terre Haute NationalMattress Company, Inc. (hereinafter referred to as the TerreHaute Respondent), by Paul R. Shafer, Attorney at Law, 801Sycamore Building, TerreHaute, Indiana, representing the saidRespondents herein, and by F. B. Adkins, Secretary of the twoabove named Respondents, and the Textile Workers Local No.169 by Jake Gerson, International Representative and OthoBrown, organizer, respectively representing the said Local No.169, and Colonel Sawyer, Attorney for the Eleventh Region ofthe National Labor Relations Board as follows:-1.The Huntington Respondent is now and has for a numberof years been a West Virginia Corporation with its principaloffice in theCityof Huntington, West Virginia, and its one andonly plant and principal place of business being located inSaginaw, Michigan, and for a number of years has been engagedat its said Saginaw, Michigan, plant in the manufacture, sale anddistribution of mattresses, box springs and studio couches.Thatthe Terre Haute Respondent is an Indiana Corporation, incorpo-rated November 12, 1929, and has since said -date been engaged DECISIONS AND ORDERS189in the place of business in Terre Haute and in the manufacture,sale and distribution of mattresses, box springs and studiocouches.That said C. F. Edwards of Huntington, West Virginia is theprincipal stockholder in each of the above named corporationsand is the President of each of the above named corporations.That the said C. F. Edwards is also the principal stockholderand the President of numerous other mattress factories, most ofthem going under the name of National Mattress Companies andlocated in the States of Ohio, Illinois, Michigan, New York,Pennsylvania.That the said C. F. Edwards, as President of eachof these corporations receives reports from each of them in theoffice of the Specialty Mattress Company at Huntington, WestVirginia, and from his said office and as President of each of thevarious corporations in each instance, controls the general policiesof said corporations.That the said C. F. Edwards as Presidentof The Terre Haute National Mattress Company, receives re-ports periodically therefrom, and controls and directs not onlythe general policies, but also labor policies of the said TerreHaute National Mattress Company.2.That the Terre Haute Respondent purchased ninety-fiveper cent (950/0) of all raw material used during the past year inthe manufacture and assembling of mattresses, box springs andstudio couches from outside the State of Indiana.That the costof the total raw materials used by the Respondent during the lastyear was approximately $100,000.00.The greater portion ofthe cotton piece goods are purchased and shipped from manu-facturing points in the New England States, while the cotton,cotton linters and other cotton products are purchased andshipped from the Southern States. That the raw materialsused by the Respondent consist of cotton, cotton linters, cottonwaste materials or picker, cotton piece goods, innerspring unitassemblies, kapok, etc.3.Approximately forty percent (40%) of the manufacturedarticles are shipped to points in Kentucky, Illinois and Tennesseeand approximately sixty per cent(60%)of the manufacturedarticles 'of the Terre Haute Respondent is delivered to dealersby the Respondent's trucks, while approximately thirty per cent(30%) is shipped by way of truck lines and approximately tenpercent (10%) by rail. Sales are made by salesmen sellingdirectly to customers, such as retail furniture stores and dealers,said salesmen personally contacting virtually all customers oncea month.No advertising medium is used by the Terre HauteRespondent, with the exception of circular letters. 190NATIONAL LABORRELATIONS BOARD4.The gross sales of the Terre Haute Respondent' for the year1937 was approximately $165,000.00.It is stipulated and agreed by all the parties hereto that noneof the parties to this stipulation are to be precluded from prov-ing or introducing evidence as to other or additional facts con-cerning any and all matters relating to commerce hereinabovestipulated.It is further stipulated and agreed by all the parties hereto thatfor the purpose of this proceeding, the Terre Haute Respondentadmits that it is engaged in interstate commerce.It is further stipulated by all the parties hereto that the follow-ing facts may be taken as proven in regard to the discharge ofHarold Ferguson and Wayne King as set out in the complaintherein.That Harold Ferguson left the employ of the companyon the date set out in the complaint herein, to wit : November 22,1937, and immediately thereafter leased a filling station in theCity of Terre Haute and has continuously ever since been en-gaged in the business of selling gasoline and oils and by reason ofhis said employment has not suffered any loss of pay because ofhis ceasing to be employed by the Terre Haute Respondent.Thatthe said Harold Ferguson makes no claim and is not desirous ofbeing reinstated by the Terre Haute Respondent, and has receivedsubstantially equivalent employment.That the said Wayne King was laid off by the Terre HauteRespondent on- November 11, 1937.That there has been noother employee engaged by the company to do the work of thesaidWayne King for the reason that at the time of the saidlay-off, the job which the said Wayne King did was abolished,and that since said date there has been no new employee engagedby the company at any other work which the said Wayne King iscapable of doing, and that because of said facts, there is no backpay due and owing to said Wayne King from the Terre HauteRespondent at this time.If approved by the National Labor Relations Board, the Re-spondents, the complaining Union herein and the Attorney forthe Eleventh Region above named, consent upon the pleadingsto the making of finding and entry of an order thereupon ashereinafter set out.It is further stipulated and agreed by all the parties hereto,subject to the approval of the National Labor Relations Boardmay enter its cease and desist order in the above entitled case inthe following form : i.DECISIONS AND ORDERS1.That the Terre Haute Respondent shall :191I.Cease and desist from refusing to bargain collectivelywith the Textile Workers Local No. 169 as the exclusiverepresentative of all their employees, exclusive of super-visory and clerical employees.2.Cease and desist from interfering with, restraining orcoercing its employees in the exercise of their rights toform, join or assist labor organizations of their ownchoosing, and in particular, the Textile Workers LocalNo. 169, to bargain collectively and to engage in otherconcerted activities with their employees at their TerreHaute plant.3.Cease and desist from discharging, or laying off, orin any other manner penalizing its employees for thereason that such employees have joined or assisted theTextileWorkers Local No. 169, or any other labor or-ganization of its employees, or from in any mannerdiscriminating in regard to hire or tenure of employ-ment of any of its employees, in order to encourageor discourage membership of A heir employees in, ortheir affiliation with, any labor organization of theiremployees.H. Take the following affirmative action in order to effectuatethe policies of the National Labor Relations Act :1.(a)Upon request, bargain collectively with the TextileWorkers Local No. 169, as the exclusive representa-tive of its employees at its Terre Haute plant, ex-clusive of supervisory and clerical employees, inrespect to rates of pay, wages, hours of employ-ment, and other conditions of employment, and ifan understanding is reached on any such matters,embody such understanding in a signed agreementfor a definite term, to be agreed upon, if requestedto do so by said Local No. 169.(b)Offer to Wayne King and B. H. King immediatelytheir full reinstatement to employment in theirformer positions without prejudice to their formerseniority, rights or privileges.(c)Make whole the said B. H. King for any losses ofpay he may have suffered by reason of the Re-spondent's discriminatory acts, by paying to himthe sum of $38.00, this being calculated by deduct-ing $66.00 earned by King from $104.00, moneydue him from Respondent, 192NATIONAL LABOR RELATIONS BOARD(d)Cease and desist from in any manner discouragingthe membership of its employees in, or their affilia-tion with any labor organization of its employeesand from in any manner discriminating in regardto hire, tenure of employment, or any term or con-dition of employment of their employees becauseof their membership in, or their affiliation with theTextileWorkers Local No. 169.(e)Within five days from the receipt of notice that theNational Labor Relations Board has accepted thisstipulation, post in two conspicuous places in theTerre Haute plant, notices stating :(1)That the Terre Haute Respondent willcease and desist in the manner aforesaid ;(2)That the Respondent's employees are freeto join in or assist any labor organizationfor the purposes of collective bargainingwith the Respondent;(3)That the Respondent will not discriminateagainst members of any labor organizationof its employees, or any person assistingsuch organizations by reason of such mein-bership or assistance.(4)That such notices shall remain posted fora period of at least thirty consecutive daysfrom date of posting.(f)File with the Regional Director of the EleventhRegion within ten days from the date of acceptanceof this stipulation by the National Labor RelationsBoard, a report in writing, setting forth in detail,the manner and form in which the Respondents havecomplied with the foregoing requirements.All parties hereto expressly consent to the entry by the appro-,priate Circuit Court of Appeals, of an enforcement order, em-bodying the terms of the Board's order to be entered herein byconsent, pursuant to-the terms of this stipulation.The Board hereby approves the above stipulation.By order of the Board dated May 4, 1937, the proceeding was trans-ferred and continued before the Board in accordance with Article II,Section 37,1 of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, for action pursuant to Article II, Section38, of said Rules and Regulations.Upon the stipulation above, the pleadings and the entire record inthe case, the Board makes- the following : DECISIONS AND ORDERSFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTS193The Specialty Mattress Company of Huntington, West Virginia,is a West Virginia corporation, with its principal office in the city ofHuntington, West Virginia, and its one and only plant and-principalplace of business located in Saginaw, Michigan.The Terre HauteNational Mattress Company, Inc., is an Indiana corporation incor-porated November 12, 1929, and since that'date has been engagedin business in Terre Haute.The respondents are engaged in themanufacture, sale, and distribution of mattresses, box springs, andstudio couches.The Terre Haute respondent purchased from outsidethe State of Indiana 95 per cent of all raw materials, valued at approx-imately $100,000, used during the past year in the manufacture and-assembling of its products.The raw materials used by the TerreHaute respondent consist of cotton, cotton linters, cotton waste mate-rials or picker, cotton piece goods, innerspring assemblies, kapok.Approximately 40 per cent of the manufactured articles are shippedto points in Kentucky, Illinois, and Tennessee.C.F. Edwards of Huntington, West Virginia, is the principalstockholder in each of the respondent corporations and is the presi-dent of each.He is also principal stockholder and president of anumber of other corporations manufacturing similar products, andas such president he receives reports from each of them, and controlsthe general policies of these corporations, and the labor policies ofthe Terre Haute respondent.We find that the above-described operations of" the respondentsconstitute a continuous flow of trade, traffic, and commerce amongthe several States.H. THE APPROPRIATE UNITWe find that all of the Terre Haute respondent's employees, exclu-sive of clerical and supervisory employees, constitute an appropriateunit for the purposes of collective bargaining in the Terre Haute _respondent's plant and that such a unit insures to the employees thefull benefit of their right to collective bargaining and otherwiseeffectuates the policies of the Act.III., REPRESENTATION BY THE UNION OF A MAJORITY IN THE APPROPRIATE'UNITWe find that on or about August 29, 1937, and at all times there-after, the Union was the representative of the majority of the TerreHaute respondent's employees in the appropriate bargaining unit,and by virtue of Section 9 (a) of the Act was the exclusive repre- 194NATIONAL LABOR RELATIONS BOARDsentative of the employees in the unit for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.ORDEROn the basis of the above findings of fact and stipulation andpursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that The Terre HauteNational Mattress Company, Inc., and its officers, agents, successors,and assigns shall :1.Cease and desist :(a)From refusing to bargain collectively with the Textile Work-ers Local No. 169 as the exclusive representative of all its employees,exclusive of supervisory and clerical employees;(b)From interfering with, restraining, or coercing its employeesin the exercise of their rights to form, join, or assist labor organiza-tions of their own choosing, and in particular, the Textile WorkersLocal No. 169, to bargain collectively and to engage in other con-certed activities with its employees at its Terre Haute plant;(c)From- discharging, or laying off, or in any other mannerpenalizing its employees for the reason that such employees havejoined or assisted the Textile Workers Local No. 169, or any otherlabor organization of its employees, or from in any manner discrimi-nating in regard to hire and tenure of employment of any of itsemployees, in order to encourage or discourage membership of theiremployees in, or their affiliation with, any labor organization of itsemployees.2.Take the following affirmative action in order to effectuate thepolicies of the National Labor Relations Act :(a)Upon request, bargain collectively with the Textile WorkersLocal No. 169, as the exclusive representative of its employees at itsTerre Haute plant, exclusive of supervisory and clerical employees,in respect to rates of pay, wages, hours of employment, and otherconditions of employment, and, if an understanding is reached onany such matters, embody such understanding in a signed agree-ment for a definite term, to be agreed upon, if requested to do so bysaid Local No. 169;(b)Offer to Wayne King and B. H. King immediately their fullreinstatement to employment in their former positions without preju-dice to their former seniority, rights or privileges;(c)Make whole the said B. H. King for any losses of pay he mayhave suffered by reason of the respondent's discriminatory acts, bypaying to him the sum of $38, this being calculated by deducting $66earned by King from $104, money due him from respondent; DECISIONS AND ORDERS195(d)Within five (5) days from the receipt of notice that the NationalLabor Relations Board has accepted this stipulation, post in two con-spicuous places in the Terre Haute plant, notices stating :(1)That the Terre Haute respondent willcease and desist inthe manner aforesaid;(2)That the respondent's employees are free to join in or assistany labor organization for the purposes of collective bargainingwith the respondent;(3)That the respondent will not discriminate against membersof any labor organization of its employees, or any personassistingsuch organizations by reason of such membership or assistance;(4)That such notices shall remain posted for a periodof at leastthirty consecutive days from date of posting;(e)File with the Regional Director of the Eleventh Region within,ten (10) days from the date of acceptance of this stipulation by theNational Labor Relations Board, a report in writing, setting forth indetail the manner and form in which the respondent has compliedwith the foregoing requirements.It is further ordered that the complaint be, and it hereby is, dis-missed without prejudicein so far asit alleges that the respondenthas engaged in unfair labor practices by its discharge of HaroldFerguson on November 22, 1937.117213-39-vol 8-14